DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 9/26/22.  Claim(s) 10 and 14 has/have been amended and applicant does not provide any information on where support for the amendments can be found in the instant specification.  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 9/26/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant’s arguments, see applicant’s remarks, filed 9/26/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8.
The Examiner respectfully disagrees because applicant is arguing about claim(s) 1, 10, and 17 limitation “processing the gathered current data with the built one or more event-predictive models to predict respective timeframes and locations for one or more future emergency events” regarding Mehta [0068] in contrast to the citation of Mehta Figs. 1A and 1B and [0071, 0105, 0110].  Initially, examiner notes a) there is no comment on the actual citation of Figs. 1A and 1B and [0071, 0105, 0110] and b) [0068] is not cited in the previous office action thus it is unclear why applicant is using [0068] as an argument.
Regarding [0068] the applicant has not provided a clear explanation of what [0068] is missing and instead highlighted portions of [0068] thus the response is based on a best guess of what applicant means.  [0068] as highlighted by applicant is a risk module a) that obtains input from an administrator who defines time periods for generation of risk prediction and b) inputs the obtained data to generate one or more risk predictions.  Thus [0068] teaches process gathered data (“obtains input”) with built one or more predictive models to predict a value (“the risk module inputs the obtained data to generate one or more risks”).  Based on this assessment [0068] does not teach the limitation and it is irrelevant that [0068] does not teach the limitation as it is not cited for the limitation.
Regarding the actual citation Figs. 1A and 1B and [0071, 0105, 0110], as noted in the previous and current rejection a risk module 186 applies a prediction model 190 that processes the current or forecast data 196 to make a risk prediction 198, which is the risk of an emergency specific to a particular type of emergency within a defined geographic location within a defined time period.  Additionally (also as noted in the previous and current rejection), [0031] where current data comprising information on current environmental conditions, events, emergencies, or any combination thereof and future data comprising information on future environmental conditions, events, emergencies, planned events, etc.  Thus the actual citation teaches the limitation as there is no argument provided by the applicant.

Thus, the argument(s) are unpersuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 10, and 17, as drafted, is/are a process (claim(s) 17 recites a series of steps) and system (claim(s) 1 and 10 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to resource distribution.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 17: building one or more event-predictive models based on historical data, the historical data comprising at least one from among historical weather, historical external events, historical delay factors, and historical emergency events;
gathering current data comprising at least one from among current and forecasted weather, current and planned external events, and current and expected delay factors;
processing the gathered current data with the built one or more event-predictive models to predict respective timeframes and locations for one or more future emergency events;
identifying, based on the timeframes and locations for one or more future emergency events and current and scheduled resource locations and statuses for a plurality of resources, a resource deficient area; and
repositioning one or more of the plurality of resources to a location corresponding to the resource deficient area.
Claim 1: the same analysis as claim(s) 17.
Claim 10: receive current and predicted environmental data;
detect current resource, the current resource allocation indicating current location and status for a plurality of resources;
analyze the current and predicted environmental data and the current resource allocation to determine improved resource allocation by predicting timeframes and locations for at least one future emergency event; and
reposition one or more of the plurality of resources to a repositioned location based on the improved resource allocation.  

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the invention is directed to resource distribution thus at least a business relation.  The dependent claims further define the invention of resource distribution via cleaning data (claim(s) 2), machine learning models (claim(s) 3-5 and 11), map and overlay (claim(s) 7), continual data gathering to redistribute and rebuild model (claim(s) 8-9, 15, 19), further define event data (claim(s) 12-13), further define event data (claim(s) 12-13), further define improved resource allocation (claim(s) 14), further define what repositioning is based on (claim(s) 16 and 20) and dispatching resources to resource deficient area (claim(s) 16 and 20).

The additional elements unencompassed by the abstract idea include one or more processors; and at least one memory (claim(s) 1 and 10), model (claim(s) 11, 3-5, 11, 17-19), machine learning (claim(s) 3-6, 11). 

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0074]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.

Regarding predictive models (claim(s) 11, 3-5, 11, 17-19) and machine learning (claim(s) 3-6, 11) there is no indication in the specification, nor does Appellant direct to any indication, that the claimed use of predictive models and machine learning involves anything other than the application of known technique(s).  Instead applicant merely state use of predictive models and machine learning thus a computer is merely used to implement the use of known techniques (natural language processing), see MPEP 2106.05(f).  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al. (US 2017/0161614 A1).

Regarding claim 1 and 17, Mehta teaches a resource allocation method comprising:
building one or more event-predictive models based on historical data, the historical data comprising at least one from among historical weather, historical external events, historical delay factors, and historical emergency events;
gathering current data comprising at least one from among current and forecasted weather, current and planned external events, and current and expected delay factors;
processing the gathered current data with the built one or more event-predictive models to predict respective timeframes and locations for one or more future emergency events;
identifying, based on the timeframes and locations for one or more future emergency events and current and scheduled resource locations and statuses for a plurality of resources, a resource deficient area; and
repositioning one or more of the plurality of resources to a location corresponding to the resource deficient area [for the limitations above, see at least Fig. 1A and [0037, 0064-0065] an emergency prediction system server 170 comprising a central processing unit 174, a memory unit 176 and an operating system 172 configured to perform executable instructions for applying a prediction algorithm to emergency, environmental, and event data to create a prediction model for generating one or more risk predictions to optimize resource allocation for improving emergency responses;
[0034, 0037, 0040] an algorithm analyzes the type, location, and time data for historical emergencies, environmental conditions, and events to build a prediction model of future emergency situations;
[0031] receive current data comprising information on current environmental conditions, events, emergencies, or any combination thereof; receive future data comprising information on future environmental conditions, events, emergencies, planned events, etc.;
Figs. 1A and 1B and [0071, 0105, 0110] a risk module 186 applies a prediction model 190 that processes the current or forecast data 196 to make a risk prediction 198, which is the risk of an emergency specific to a particular type of emergency within a defined geographic location within a defined time period;
[0069] an interactive map displays graphical representations of emergency response personnel at their current, historical, and future locations along with graphical representations of one or more subjects at their current, historical, or future locations;
[0069] the graphical representations of the emergency response personnel can be moved around the map as the user or administrator decides where to position or station the personnel based on the risk predictions (reposition resources to resource deficient area) ].

Regarding claim 3, Mehta teaches the system of claim 1, wherein the one or more event-predictive models comprises one or more machine-learning models [for the limitations above, see at least [0034, 0079] one or more prediction models are generated using machine learning on the emergency data, environmental data, and event data].

Regarding claim 4, Mehta teaches the system of claim 3, wherein the one or more machine-learning models comprises a first machine learning model trained on older historical data of the historical data, and a second machine learning model trained on historical data substantially limited to more recent historical data of the historical data [for the limitations above, see at least Fig. 3 and [0116-0122] generating a first prediction model based on existing historical data; determining that a new prediction model is needed, and training the new (second) prediction model on more recent data;].

Regarding claim 5, Mehta teaches the system of claim 4, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to retrain the second machine learning model iteratively as new historical data is provided [for the limitations above, see at least Fig. 3 and [0122] the prediction model then repetitively (iteratively) queries EIS and EMS servers for new data; if no new prediction model is needed, then the current model can then be used to generate a risk prediction].

Regarding claim 7 and 18, Mehta teaches the method of claim 17, further comprising: mapping the one or more future emergency events and current emergency events; and
overlaying current and scheduled resource locations and statuses for the plurality of resources, the identifying being based on the mapping [for the limitations above, see at least [0069-0070] a user interface displays a locational map with graphical representations of current, historical, and future emergency data, environmental data, and event data; the map also comprises graphical representations of one or more emergency response personnel at their current, historical, and future locations;
[0069] the graphical representations of emergency response personnel can be moved around the map as the user decides where to position or station the personnel based on the risk predictions].

Regarding claim 8 and 15, Mehta teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to:
repeatedly gather current data, process the gathered current data, identify a resource deficient area, and reposition one or more of the plurality of resources [see at least Fig. 3 and [0122] the prediction model then repetitively (iteratively) queries EIS and EMS servers for new data; if no new prediction model is needed, then the current model can then be used to generate a risk prediction;
Figs. 1A and 1B and [0071, 0105, 0110] a risk module 186 applies a prediction model 190 that processes the current or forecast data 196 to make a risk prediction 198, which is the risk of an emergency specific to a particular type of emergency within a defined geographic location within a defined time period;
[0069] an interactive map displays graphical representations of emergency response personnel at their current, historical, and future locations along with graphical representations of one or more subjects at their current, historical, or future locations;
[0069] the graphical representations of the emergency response personnel can be moved around the map as the user or administrator decides where to position or station the personnel based on the risk predictions (reposition resources to resource deficient area) ].

Regarding claim 9 and 19, Mehta teaches the method of claim 17 further comprising:
receiving actual event data about events that actually occur;
updating the historical data to incorporate the actual event data; and
rebuilding at least one of the one or more event-predictive models based on updated historical data [for the limitations above, see at least Fig. 6 and [0095, 0141] inputting environmental, event and emergency data (historical data) into a prediction algorithm 600;
Fig. 6 and [0141-0142] the risk prediction is generated using current or forecast environmental data for an event of interest; the risk prediction is updated as the event approaches to take into account an updated forecast for environmental data;
Fig. 6 and 11 and [0149-0151, 0172] the prediction model is updated based on the updated environmental, event and emergency data “Although not shown, if there is a change in either of the environmental data or the emergency data, the prediction server may check to see if there is sufficient data to calculate risk prediction by applying in the existing prediction model (e.g., values of several independent variables are known within a specific timeframe). For example, new or updated forecast data for a future time of interest may become available and an updated risk prediction may be calculated. Assuming there is sufficient new data, the new data may be fed into the existing predictive model to calculate a risk prediction (act 1122).”].

Regarding claim 10 (currently amended), Mehta teaches a resource allocation system comprising:
one or more processors; and
at least one memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to:
receive current and predicted environmental data;
detect current resource, the current resource allocation indicating current location and status for a plurality of resources;
analyze the current and predicted environmental data and the current resource allocation to determine improved resource allocation by predicting timeframes and locations for at least one future emergency event; and
reposition one or more of the plurality of resources to a repositioned location based on the improved resource allocation [for the limitations above, see at least Fig. 1A and [0037, 0064-0065] an emergency prediction system server 170 comprising a central processing unit 174, a memory unit 176 and an operating system 172 configured to perform executable instructions for applying a prediction algorithm to emergency, environmental, and event data to create a prediction model for generating one or more risk predictions to optimize resource allocation for improving emergency responses;
[0031] detect current resources: receive current data comprising information on current environmental conditions, events, emergencies, or any combination thereof; receive future data comprising information on future environmental conditions, events, emergencies, planned events, etc.;
[0103] emergency service providers 280 such as hospitals, police and fire departments communicate directly with the prediction server 270 to allocate resources and manpower; [0069] the current resource allocation indicating current location and status for a plurality of resources: an interactive map displays graphical representations of emergency response personnel at their current, historical, and future locations along with graphical representations of one or more subjects at their current, historical, or future locations;
 [0037, 0069, 0103] a) generate a prediction model for making risk predictions for a defined emergency, a defined geographic area, and a defined time period and b) the prediction of the prediction model enables emergency response organizations, systems, and personnel to obtain predictions of future emergency events to optimize resource allocation as a pre-emptive measure for improving emergency responses; Figs. 1A and 1B and [0071, 0105, 0110] a risk module 186 applies a prediction model 190 that processes the current or forecast data 196 to make a risk prediction 198, which is the risk of an emergency specific to a particular type of emergency within a defined geographic location within a defined time period;
[0069] the graphical representations of the emergency response personnel can be moved around the map as the user or administrator decides where to position or station the personnel based on the risk predictions (reposition resources to resource deficient area) ].

Regarding claim 11, Mehta teaches the system of claim 10, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to:
build one or more machine-learning models based on historical environmental data; and
analyze the current and predicted environmental data and the current resource allocation with the one or more machine-learning models [for the limitations above, see at least Figs. 2 and 4 and [0040, 0079, 0128] the prediction algorithm generates the prediction model 190 using machine learning on emergency call data, historical environmental data, and event data;
[0034, 0071, 0080] a risk module 186 generates the risk prediction 198 by applying at least one prediction model 190, generated by the application of a machine learning algorithm, to the emergency, environmental, and event data ].

Regarding claim 12, Mehta teaches the system of claim 11, wherein the current environmental data, predicted environmental data, and historical environmental data each comprise data corresponding to at least one from among weather, external events, and delay factors [for the limitations above, see at least [0054-0056] the current environmental data, predicted environmental data, and historical environmental data includes historical weather data, public events, and road blockages or delays].

Regarding claim 13, Mehta teaches the system of claim 10, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to retrieve at least a portion of the current and predicted environmental data from at least one from among a weather service, and a transportation organization [for the limitations above, see at least [0094] environmental data can be sourced from one or more publicly accessible or private servers or databases, such as National Centers for Environmental Information for global historical weather or climate data within specific a time period].

Regarding claim 14 (currently amended), Mehta teaches the system of claim 10, wherein the improved resource allocation is based on at least one from a number and type of available resources, current locations for the plurality of resources, and estimated travel times to predicted locations for the at least one future emergency event [see at least [0069] an interactive map displays graphical representations of emergency response personnel at their current, historical, and future locations along with graphical representations of one or more subjects at their current, historical, or future locations;
[0069] the graphical representations of the emergency response personnel can be moved around the map as the user or administrator decides where to position or station the personnel based on the risk predictions (reposition resources to resource deficient area based on knowing their current, historical, or future locations) ].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta as applied to claim(s) 1 above and further in view of STLU et al. (US 2015/013249 A2).

Regarding claim 2, Mehta teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: receive the historical data [see at least [0008] the prediction model is created using data comprising historical emergency data, historical environment data, and historical event data].

Mehta doesn’t/don’t explicitly teach but STLU discloses cleanse the data, the cleansing comprising at least one from among compiling the data, correlating portions of the data, removing redundancies from the data, and standardizing a format of the data [for the limitations above, see at least claim 21 and [pg 4 ln 17-25] a weather prediction system includes a network of monitoring stations that comprise sensor suites for wirelessly transmitting high resolution weather data to an Earth and Atmospheric Science "EAS" system & receiving data, format data (initializing step), combine formatted data for used in model (combining step) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta with STLU to include the limitation(s) above as disclosed by STLU.  Doing so would provide predictive indicators that can create real-time, detailed geographical distributions of the probability of the impact of weather events on infrastructure [see at least STLU [pg 4 ln 5-12] ].
Furthermore, all of the claimed elements were known in the prior arts of Mehta and STLU and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, Mehta teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: .

Mehta doesn’t/don’t explicitly teach but STLU discloses receive, from an external meteorological sensor, raw sensor data; and
predict the respective timeframes and locations for the one or more future emergency events based on the raw sensor data [for the limitations above, see at least [pg 4 ln 17-25] a weather prediction system includes a network of monitoring stations that comprise sensor suites for wirelessly transmitting high resolution weather data to an Earth and Atmospheric Science "EAS" system;
[pg 4 ln 21-31, pg 5 ln 1-5] the weather prediction system then utilizes the higher resolution weather data to predict future weather conditions for an area, including future near-ground level weather and short-term weather at a neighborhood scale; certain weather conditions can create emergency conditions (events) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Mehta with STLU to include the limitation(s) above as disclosed by STLU.  Doing so would provide predictive indicators that can create real-time, detailed geographical distributions of the probability of the impact of weather events on infrastructure [see at least STLU [pg 4 ln 5-12] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Mehta and STLU and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta as applied to claim(s) 10 and 17 above and further in view of Bivens et al. (US US2012/0218102 A1).

Regarding claim 16 and 20, Mehta teaches the method of claim 17.

Metha doesn’t/don’t explicitly teach but Bivens discloses wherein the repositioning the one or more of the plurality of resources comprises automatically dispatching the one or more of the plurality of resources to the location corresponding to the resource deficient area [see at least Fig. 1 and [0020, 0040, 0046] emergency response monitor 102 (similar to the emergency prediction system or prediction server 170 of Mehta) which has emergency monitor 118 used to notify responds of issues].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Mehta with Bivens to include the limitation(s) above as disclosed by Bivens.  Doing so would further define reposition of Mehta which improves managing emergency response services [see at least Bivens abstract and [0001, 0019-0020] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Mehta and Bivens and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624